Citation Nr: 1112652	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-01 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for residuals of prostate cancer, to include voiding dysfunction, for the period prior to February 7, 2008.

2.  Entitlement to an evaluation in excess of 60 percent for residuals of prostate cancer, to include voiding dysfunction, for the period on and after February 7, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The issue of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.


FINDING OF FACT

Since the initial grant of service connection, effective February 23, 2004, the Veteran's residuals of prostate cancer were manifested by urinary frequency and urinary incontinence requiring the wearing of absorbent materials which must be changed more than four times per day, without evidence of local reoccurrence or metastasis of cancer.  No evidence of renal dysfunction consisting of persistent edema, albuminuria, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion has been shown as a residual of the Veteran's service-connected prostate cancer.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 60 percent, but no more, for the period prior to February 7, 2008, for residuals of prostate cancer, to include voiding dysfunction, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2010).

2.  The criteria for an evaluation in excess of 60 percent, for the period on and after February 7, 2008, for residuals of prostate cancer, to include voiding dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 44.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims concerning the proper disability ratings to be assigned to his service-connected residuals of prostate cancer, to include voiding dysfunction, arise from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U. S. ___ (2009) (slip op., at 15) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as identified VA and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In compliance with the Board's August 2010 remand, the RO obtained and associated with the Veteran's claims folder VA medical treatment records, dated from February to September 2010.  Based on the foregoing, the Board finds that there has been substantial compliance with its August 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran was also afforded a VA genitourinary examination in March 2010.  The VA examination was performed by a VA examiner who had reviewed the medical history of the Veteran's genitourinary disability, examined the Veteran, and included sufficient detail as to the current severity of his service-connected disability.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Service connection for residuals of prostate cancer was granted by an April 2005 rating decision and a 20 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7599-7528, effective from February 23, 2004.  In May 2005, the Veteran filed a timely notice of disagreement as to the initial evaluation assigned for his service-connected genitourinary disability.  In a December 2005 rating decision, an increased initial evaluation of 40 percent was granted, effective February 23, 2004.  In February 2006, the Veteran filed a notice of disagreement to the December 2005 rating decision and perfected his appeal in December 2006.  Subsequently, an April 2010 rating decision granted an increased evaluation of 60 percent for residuals of prostate cancer, to include voiding dysfunction, effective February 7, 2008.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran's service-connected residuals of prostate cancer, to include voiding dysfunction, is evaluated under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system and provides for a maximum 100 percent disability rating following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  38 C.F.R. § 4.115b.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2010).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a (2010).

The Veteran was not assigned an initial 100 percent evaluation for prostate cancer, as he had not had any active malignancy for more than five years prior to filing his claim for service connection.  38 C.F.R. § 4.115b.  To that effect, the record indicates that the Veteran underwent a radical retropubic prostatectomy following a diagnosis of adenocarcinoma of the prostate in September 1998.  As the Veteran has not had any active malignancy at any time since filing his claim for service connection, the Board finds that an assignment of a 100 percent disability rating under Diagnostic Code 7528 for the Veteran's residuals of prostate cancer has not been appropriate since the effective date of service connection.  Accordingly, his disability will be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is the predominant manifestation of the disability.

In this case, the Board concludes that voiding dysfunction is the predominant symptom and considers the issues on appeal accordingly.  Specifically, the Veteran has not exhibited symptomatology associated with renal dysfunction such as albuminuria, edema, or decrased cardiovascular function.  Instead, the predominant symptoms reported by the Veteran and his physicians are related to voiding dysfunction, such as increased urinary frequency and urinary incontinence.  Thus, the Veteran's residuals of prostate cancer will be rated based upon the diagnostic criteria pertaining to voiding dysfunction.  Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.

Evaluation under urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a maximum 60 percent evaluation is warranted.  When there is leakage requiring the wearing of absorbent materials which must be changed two to four times per day, a 40 percent disability rating is warranted.  38 C.F.R. § 4.115a.

As evaluation under urinary frequency and obstructed voiding encompasses ratings ranging from 10 to 40 percent and from 10 to 30 percent, respectively, discussion of these rating criteria is no benefit to the Veteran.  See 38 C.F.R. § 4.115a.

The Veteran's residuals of prostate cancer currently is evaluated as 40 percent disabling for the period prior to February 7, 2008, and as 60 percent disabling for the period on and after February 7, 2008.

The Period Prior to February 7, 2008

A September 1998 private operative report shows that the Veteran underwent radical retropubic prostatectomy and pelvic lymph node dissection following a diagnosis of "adenocarcinoma of the prostate[,] probably Stage B."

In a May 2005 VA treatment report, the Veteran reported constant urinary leakage and impotence.

An August 2005 VA treatment report reflects that the Veteran underwent a cystoscopy and bladder washing procedure.  No obvious stones, lesions, or masses were found.  The diagnosis was hematuria.  

In a December 2005 VA treatment report, the Veteran stated that he started to get up three to four times at night due to nocturia and burning after urination.  He reported urinating every two to three hours.  His urine was clear to light yellow with no drainage and no blood in urine.  He reported occasional urgency and dribbling more than immediately after his prostatectomy.

In a December 2005 VA treatment report, the Veteran reported that his urinary problems with incontinence remained unchanged and that it was since his radical prostatectomy.  He denied dysuria.

In his February 2006 notice of disagreement, the Veteran stated that he continued to have trouble voiding, which required him to change absorbent materials at least five to six times a day during an active day.

A February 2006 VA urology report stated that the August 2005 cytoscopy and bladder washing procedure performed due to the Veteran's microscopic hematuria, along with an intravenous pyelogram (IVP) and ultrasound were all negative.  The Veteran complained of incontinence requiring about five to six pads per day when he was active.  He stated that he had a good urinary stream and did not feel like he was obstructed.  He also complained of getting periodic fungal infections in the groin area from the incontinence.  On physical examination, no palpable masses or lesions were found.  No evidence of fungal infection was shown.  The assessment was urinary incontinence following radical retropubic prostatectomy.  

In an October 2006 VA treatment report, the Veteran reported a history of urine incontinence.  He stated that several days previously his urine was dark in color and it looked as if there was a bit of blood on his underwear; however, no further episode of blood was seen.  He stated that he had been drinking a lot of caffeine at that time.

In his December 2006 substantive appeal, the Veteran indicated that he used absorbent materials which he changed more than five to six times per day.  He also reported that he had to get up four to five times at night to void.

A February 2007 VA urology report noted the Veteran's prostate specific antigen (PSA) two weeks previously was less than 0.04, therefore, undetectable.  The Veteran's chief complaint was urinary incontinence.  He reported going through five to six pads a day, which was the same complaint he had a year previously.  Artificial urinary sphincter and collagen injection procedure was recommended but the Veteran was resistant to any surgical treatment.  On physical examination, urine leakage was shown on coughs.

After reviewing the totality of the evidence, the Board finds that his genitourinary symptomatology more closely approximates the criteria for a 60 percent disability evaluation for the period prior to February 7, 2008.  In his February 2006 notice of disagreement, the Veteran stated that his urinary incontinence required him to use and change absorbent materials at least five to six times a day during an active day.  Similarly, in his December 2006 substantive appeal, the Veteran indicated that he used absorbent materials which he changed more than five to six times per day.  He further stated that he had to get up to urinate approximately four to five times per night.  The Board finds that the Veteran is competent to report how many times per day he changes his absorbent materials.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet.App. 465, 469 (1994).  The Board also finds the Veteran's testimony to be credible in that regard.  As such, the Veteran has established that he experiences urinary incontinence or stress incontinence requiring the wearing of absorbent materials which must be changed more than four times per day.  This is further supported by the VA urology treatment reports, which diagnosed urinary incontinence, in particular the February 2006 and February 2007 VA urology reports.  Therefore, a 60 percent evaluation is warranted for residuals of prostate cancer for the period prior to February 7, 2008.  

However, the foregoing evidence provides no basis for a schedular evaluation in excess of 60 percent prior to February 7, 2008, for residuals of prostate cancer either 38 C.F.R. §§ 4.115b or 4.115a.  As noted above, there has been no evidence of local reoccurrence or metastasis of the Veteran's prostate cancer, which is required for a 100 percent evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7528.

The Period on and after February 7, 2008

In a February 2008 VA urology report, the Veteran presented with urinary incontinence status post radical retropubic prostatectomy in 1998.  He wore pads and changed his pads five to six times daily.  He complained of nocturia, occurring about five times per night, dribbling, rash due to urine leakage, and a burning sensation after urinating.  He denied hematuria.  He stated that his urinary incontinence had gotten worse since his last visit to the clinic.  The diagnosis was spastic bladder status post radical retropubic prostatectomy in 1998.

In a May 2008 VA urology report, the Veteran reported wearing about five to six pads a day.  It was noted that his last PSA in February 2008 was less than 0.04, which was very good and his creatinine was only in the 1 range.

In a July 2009 VA urology report, the Veteran reported that he continued to have urinary incontinence and slightly increased cramping sensation in the lower abdomen, particularly when voiding.  He denied any sensation of incomplete voiding.  Physical examination revealed normal circumcised penis with bilaterally descended testes.  No yeast infection or lesions were found.  No gross incontinence upon coughing or palpable inguinal hernia was shown.  It was noted that his PSA remained undetectable, although he had not had one in the previous year.

An October 2009 VA urology report noted that the Veteran's last PSA in July 2009 was zero.  The Veteran stated that he went through about five pads per day and leaking during the day and night due to urinary incontinence.  It was noted that he had a few urinary tract infections over the past year and a few urinalyses showing some microscopic hematuria.

A February 2010 VA urology report stated that the Veteran had done well from a prostate cancer control aspect with all undetectable post-operative PSAs.  The Veteran reported leakage with coughing, laughing, sneezing, and rolling in bed.  He reported using seven to eight pads per day and occasional leaking through the pads into his underwear.  He stated that he must use heavier pads if he anticipated heavy activity.  His urinary incontinence improved following his operation then worsened, especially in the last six months.  It was noted that a November 2009 cystourethroscopy showed no stricture or bladder lesions.  The Veteran reported intermittent urinary urgency but denied weak or split stream or gross hematuria.  The record reflects that the Veteran was scheduled to undergo an artificial urinary sphincter placement procedure in February 2010, but subsequently cancelled the surgery.

The Veteran was afforded a VA genitourinary examination in March 2010.  The VA examiner noted that the Veteran's claims file was reviewed.  The examiner noted the Veteran's history of a radical prostatectomy following a diagnosis of prostate cancer after a PSA increase in 1998.  It was noted that after the radical prostatectomy, the Veteran's PSAs had been less than 0.01 and his postoperative complications included erectile dysfunction and urinary incontinence.  The examiner stated that a recent blood chemistry study showed a very slight elevation of BUN and creatinine, which indicated early renal dysfunction.  The Veteran reported a good urinary stream, but with a sense of urgency.  He reported urinating every two to two and a half hours during the daytime and two to three times during the night.  He denied hesitancy or dysuria, but reported severe postmicturition dribbling.  The Veteran stated that his incontinence required him to wear five changes of pads per day, and two during the night.  The only surgery or hospitalization he had concerning his urinary tract had been the radical prostatectomy in 1998, and there was no history of invasive or noninvasive procedure since the original surgery.  The Veteran reported recurrent urinary infection, occurring one to two times a year.  He denied history of renal or bladder stone, or acute nephritis.  The examiner stated that the Veteran did not require catheterizations, dilatations, or drainage procedures and that he was not taking any specific medications for urinary tract.  The Veteran reported that he retired from a compute-type job and his daily activities were influenced because of frequency of urination, incontinence, and multiple pad changes.  He stated that his incontinence was aggravated by any stressful physical work.  On physical examination, the Veteran's prostate gland was not palpable.  There was no fistula or testicular atrophy or any other residuals of urinary tract disease.  The diagnosis was status post radical prostatectomy, with residual complete erectile dysfunction and urinary incontinence.  The examiner opined that the Veteran's history and objective findings were consistent with his subjective complaints of having to use absorbent material which must be changed more than four times daily.  The examiner further stated that the Veteran's incontinence symptoms with continual urinary leakage were secondary to his prostate cancer surgery.

During an April 2010 VA diabetes examination, the Veteran reported frequency, urgency, urinary incontinence, erectile dysfunction with regard to his genitourinary symptoms.  He stated that he wore absorbent material that must be changed seven times per day.  He also stated that his incontinence and erectile dysfunction had been present since his radical prostatectomy in 1998.

The Veteran was also afforded a genitourinary examination in April 2010 with regard to his impaired renal function.  The examiner stated that the Veteran had a gradual decline in renal function, which first became abnormal in November 2009.  The Veteran had no apparent symptoms from this change.  He denied history of hospitalization or surgery, trauma, neoplasm, or general systemic symptoms due to the genitourinary disease.  As to urinary symptoms, he reported urgency, hesitancy or difficulty starting stream, dribbling, and hematuria, but denied weak or intermittent stream, dysuria, urine retention, or urethral discharge.  He reported frequency of daytime voiding every two to three hours and three voidings per night.  He complained of continual urinary leakage, for which he wore absorbent material that must be changed more than four times per day.  He denied history of recurrent urinary tract infections, obstructed voiding, urinary tract stones, acute nephritis, hydronephrosis, or cardiovascular symptoms.  The examiner noted a history of renal dysfunction or renal failure requiring no dialysis.  The examiner also stated that the Veteran's erectile dysfunction was most likely due to prostate surgery.  On physical examination, no abdominal or flank tenderness was shown.  Examination of the bladder, urethra, and perineal sensation was normal.  No peripheral edema was shown.  The diagnosis was impaired renal function.  The examiner noted that there were no effects of the problem on usual daily activities.  The examiner stated that serum creatinine values indicated impaired renal function, which was more likely than not caused by the Veteran's impaired glucose tolerance and diabetes.

A July 2010 VA urology report stated that the Veteran had done exceedingly well since his surgery in 1998 and that his PSA remained undetectable.  It was noted that his last PSA performed in March 2010 was zero.

The current evaluation of 60 percent assigned for the Veteran's residuals of prostate cancer, for the period on and after February 7, 2008, is the maximum rating available under the provision for voiding dysfunction.  38 C.F.R. § 4.115a.  Thus, a higher evaluation is not warranted on this basis.  Additionally, as there has been no evidence of local reoccurrence or metastasis of cancer since the initial diagnosis of the Veteran's prostate cancer in 1998, a 100 percent evaluation is not assignable under 38 C.F.R. § 4.115b, Diagnostic Code 7528.

The Board also considered whether an increased evaluation is for application based on renal dysfunction.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Specifically, in cases of renal dysfunction, an 80 percent evaluation is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  However, the evidence does not indicate the presence of such symptoms.  Although the March 2010 VA examiner noted a very slight elevation of BUN and creatinine indicative of early renal dysfunction, persistent edema, albuminuria, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion required for the 80 percent evaluation has not been shown.  While the April 2010 VA examiner found that the Veteran had a gradual decline in renal function, which first became abnormal in November 2009, the examiner also stated that the Veteran had no apparent symptoms from this change.  Furthermore, the examiner indicated that the Veteran's impaired renal function, as evidenced by serum creatinine values, was due to his impaired glucose tolerance and diabetes, rather than associated with his prostate cancer.  In this regard, the Board referred to the RO the issue of entitlement to service connection for diabetes for the appropriate action.  Therefore, there is no evidence of record that the symptoms attributable to residuals of prostate cancer would warrant a higher evaluation under any alternate diagnostic code.  38 C.F.R. §§ 4.115a and 4.115b (2010).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected residuals of prostate cancer, the evidence shows no distinct periods of time since the initial grant of service connection, during which the Veteran's service-connected disability varied to such an extent that evaluation greater than or less than that assigned herein would be warranted.  Thus, staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  Id.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for residuals of prostate cancer, to include voiding dysfunction, inadequate.  The Veteran's residuals of prostate cancer is evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, since the initial grant of service connection, effective February 23, 2004, the Veteran's residuals of prostate cancer have been manifested by urinary frequency and urinary incontinence requiring the wearing of absorbent materials which must be changed more than four times per day, without evidence of local reoccurrence or metastasis of cancer.  No evidence of renal dysfunction consisting of persistent edema, albuminuria, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion has been shown.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating for his residuals of prostate cancer.  The criteria for the disability rating for the Veteran's residuals of prostate cancer during the time periods on appeal more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  38 C.F.R § 4.115b, Diagnostic Code 7528.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  



ORDER

An initial evaluation of 60 percent for residuals of prostate cancer, to include voiding dysfunction, for the period prior to February 7, 2008, is granted subject to the applicable regulations concerning the payment of monetary benefits.

An increased evaluation for residuals of prostate cancer, to include voiding dysfunction, in excess of 60 percent, for the period on and after February 7, 2008, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


